Case 1:19-cv-23616-RNS Document 47 Entered on FLSD Docket 03/13/2020 Page 1 of 1



                             United States District Court
                                       for the
                             Southern District of Florida

  Verbena Products LLC, Plaintiff,         )
                                           )
  v.                                       )
                                             Civil Action No. 19-23616-Civ-Scola
                                           )
  Pierre Fabre Dermo-Cosmetique            )
  USA, Inc. and others, Defendants.

        Order Administratively Closing Case upon Notice of Settlement
        The parties have notified the Court that they have settled this matter.
  (ECF No. 46.) By April 16, 2020, the Plaintiff must file a notice of dismissal,
  under Federal Rule of Civil Procedure 41(a)(1)(A)(i), or a stipulation of
  dismissal, under Rule 41(a)(1)(A)(ii). The Court will administratively close this
  case in the meantime.
        If the Plaintiff files a stipulation of dismissal under Rule 41(a)(1)(A)(ii) and
  the parties wish to have this Court retain jurisdiction to enforce any settlement
  agreement, the stipulation of dismissal must include the following sentence:
  “The effectiveness of this stipulation of dismissal is conditioned upon the
  Court’s entry of an order retaining jurisdiction to enforce the terms of the
  parties’ settlement agreement.” This sentence is necessary because a
  stipulation of dismissal is otherwise self-executing and deprives the Court of
  jurisdiction to do anything further. See Anago Franchising, Inc. v. Shaz, LLC,
  677 F.3d 1272, 1280 (11th Cir. 2012).
        The Court directs the Clerk to close this case. Any party may move to
  reopen the action if there is a problem in reaching a final settlement
  agreement. Any pending motions are denied as moot.
        Done and ordered at Miami, Florida, on March 12, 2020.

                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
